PER CURIAM.
This is an appeal from the superior court’s affirmance of the district court decision finding appellant guilty of the crime of operating a motor vehicle while under the influence of intoxicating liquor. Review of the record discloses sufficient factual basis for the decision of the district court. It is therefore unnecessary to inquire further into certain legal issues raised by appellant concerning what constitutes “operation” of the vehicle at the time of arrest, some 15 to 20 minutes after the accident.
The decision of the superior court and the judgment of conviction is hereby affirmed.